UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6803



LARRY HENDRIX,

                                             Petitioner - Appellant,

          versus


MARYLAND CORRECTIONAL TRAINING CENTER; ATTOR-
NEY GENERAL OF THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-170-AW)


Submitted:   July 30, 1998                 Decided:   August 27, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Hendrix, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Richard Bruce Rosenblatt, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. Hendrix v. Maryland Corr. Training Ctr., No.

CA-98-170-AW (D. Md. May 7, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2